Citation Nr: 1225170	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the Veteran's claim for service connection for vertigo and granted service connection for hearing loss and tinnitus.  The Veteran appealed the denial of service connection for vertigo.  In March 2011, the Board remanded the claim for additional development.

The Veteran was scheduled for a Board hearing at the RO in January 2011.  In October 2010, he indicated that he was moving to Pampa, Texas, and requested the hearing be transferred to Amarillo.  The RO did not respond to the letter and the Veteran failed to appear at the hearing.  In June 2012, the Board sent him a letter to clarify whether he still wanted a hearing.  In response, he stated that he did not wish to appear at a hearing and requested that his case be considered based on the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.

In order to establish service connection for a current disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir .2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

In this case, the Veteran originally claimed that his hearing loss, tinnitus, and vertigo were caused by noise exposure during service.  Specifically, he stated that he was exposed to artillery fire, aircraft noise, and radio equipment.  He said that during civilian life, he worked as a teacher and was not exposed to hazardous noise.  

As noted above, the RO granted service connection for hearing loss and tinnitus.  In his February 2009 notice of disagreement (NOD), the Veteran claimed that his vertigo was secondary to the ear problem that caused his tinnitus and bilateral hearing loss.  

Private medical records from Dr. Julian reflect that the Veteran complained of dizziness in March 2004.  He said that he felt dizzy getting out of bed, but it had not bothered him much since then.  He said it bothered him a little bit when he changed positions suddenly.  He denied nausea or headache.  His ear drums were pearly; pupils were equal and round; there was no nystagmus; his neck was supple; there were no bruits; his lungs were clear; his heart was regular rate without murmurs.  The assessment was suspected positional vertigo.  He was prescribed Antivert.  In December 2004, he reported similar symptoms.  He said that he felt dizzy when he got out of bed in the morning, but it did not bother him during the day unless he lay back down.  He said it had been going on for about a week.  The assessment was vertigo and possible orthostatic hypotension.

A December 2004 private medical record from Dr. Thavaradasha reflects the Veteran's complaints of dizziness and lightheadedness in the morning.  It was noted that he had no shortness of breath and no real vertigo.  It was noted that he had a history of coronary artery disease and angioplasty and no history of smoking, eye or ear problems.  The assessment was questionable vertigo and he was prescribed Antivert.  

Private treatment records from Austin Heart reflect that the Veteran had several episodes of syncope associated with a heart condition.

In March 2011, the Board remanded the claim to obtain a medical opinion as to the nature of etiology of the Veteran's claimed vertigo, to include whether the vertigo was secondary to his service-connected hearing loss and tinnitus.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2011, a VA examination was conducted, but the claims file was not provided to the examiner.  The examiner stated that he could not provide an opinion as the etiology of the Veteran's vertigo without resorting to speculation. 

In March 2012, another VA examination was conducted.  The claims file was provided to the examiner and reviewed.  The examiner opined that the Veteran's vertigo was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's stated rationale was that given the episodic and rare episodes of vertigo, the vertigo was most likely due to an inner ear dysfunction caused by a viral or bacterial infection or other inner ear dysfunction.  

The Board finds that the March 2012 VA examiner's opinion is inadequate.  The examiner did not provide an opinion as to whether the Veteran's service-connected hearing loss and tinnitus proximately caused or aggravated his vertigo.  In addition, the examiner did not address the Veteran's contentions that his vertigo was due to noise exposure during service.  The Board also points out that the examiner's rationale does not appear to be consistent with the contemporaneous medical records.  The Board notes that there was no indication that the Veteran had a viral or bacterial infection or inner ear problem at the times that he reported symptoms of vertigo.  Rather, it appears that the vertigo was thought to be associated with postural hypotension and that his later syncope episodes were associated with a heart condition.  For these reasons, the Board finds that a remand, consistent with Stegall, is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed vertigo.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  

After examining the Veteran and reviewing his medical history, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran exhibits any current audiological or neurological disability resulting in vertigo.  For any disability identified, the examiner should state whether it is at least as likely as not that such a disability had its onset during active military service or is otherwise related to a disease or injury in service, to include acoustic trauma.  In rendering this opinion, the examiner should consider the Veteran's statements that he was exposed to artillery weapons, aircraft noise, and radio equipment as credible evidence of in-service noise exposure.

The examiner must also state whether any current vertigo disability is at least as likely as not proximately due to or aggravated by the Veteran's service-connected hearing loss and/or tinnitus.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a complete rationale for all conclusions reached.  Specifically, the examiner should consider and address private medical records which suggest a diagnosis of positional vertigo and orthostatic hypotension.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



